Citation Nr: 0923555	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-08 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an extension of a temporary total rating due 
to surgical convalescence for a service connected left knee 
disability, subsequent to August 1, 2005.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that granted the Veteran a temporary total 
rating for his April 19, 2005 knee surgery, from April 19, 
2005 to August 1, 2005.  The Veteran continues to disagree 
with the length of the temporary total rating assigned.  A 
hearing before the undersigned Veterans Law Judge at the RO 
was held in March 2009.


FINDINGS OF FACT

1.  The Veteran had surgery performed on his left knee on 
April 19, 2005.

2.  At the time of this surgical procedure, service 
connection had been established for chondromalacia patella of 
the left knee with arthralgia.

3.  The Veteran was granted a period of convalescence from 
April 19, 2005, to August 1, 2005, as a result of this 
surgical procedure to his service connected left knee.

4.  During a July 22, 2005 orthopedic follow up record, the 
Veteran was found to be able to ambulate without difficulty, 
and to have a stable knee, although it still had some pain 
and slight limitation of motion.  There is no evidence of 
record showing that the Veteran required convalescence 
subsequent to August 1, 2005.




CONCLUSION OF LAW

An extension of a temporary total rating for convalescence is 
not warranted.  38 C.F.R. § 4.30 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  And, the notice 
requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in July 2006 and August 2008.  These letters 
informed the Veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the appellant should provide.  Therefore, the 
Board finds that any notice errors did not affect the 
essential fairness of this adjudication, and that it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The August 2008 letter also provided the Veteran with notice 
of the disability rating and effective date regulations, in 
accord with Dingess/Hartman.  No prejudice has been alleged 
in the timing of this notice, and none is apparent from the 
record.

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits that are 
being finally decided on this appeal, such as obtaining VA 
medical records.  Consequently, the duty to notify and assist 
has been satisfied in this appeal.

The Veteran and his representative contend that an additional 
period of time is warranted for his convalescence due to left 
knee surgery.

The pertinent regulation provides that a total disability 
rating of 100 percent will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that entitlement is warranted under 38 C.F.R. § 4.30(a)(1), 
38 C.F.R. § 4.30(a)(2), or 38 C.F.R. § 4.30(a)(3), effective 
the date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release.  The termination of these total ratings 
will not be subject to 38 C.F.R. § 3.105(e).  Such total 
rating will be followed by appropriate schedular 
evaluations.  When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section.  38 C.F.R. § 4.30 (2008).  Total 
ratings will be assigned under § 4.30 if treatment of a 
service-connected disability resulted in:  (1) surgery 
necessitating at least one month of convalescence, (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a) (2008).

A reduction in the total rating will not be subject to 
38 C.F.R. § 3.105(e).  The total rating will be followed by 
an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period.  A 
total rating under 38 C.F.R. § 4.30 will require full 
justification on the rating sheet and may be extended as 
follows:  (1) Extensions of one, two, or three months beyond 
the initial three months may be made under 38 C.F.R. 
§ 4.30(a).  (2) Extensions of one or more months up to six 
months beyond the initial six month period may be made under 
38 C.F.R. § 4.30(a)(2) or 38 C.F.R. § 4.30(a)(3) upon 
approval of the Adjudication Officer.  38 C.F.R. § 4.30 
(2008).

A review of the record indicates that service connection was 
established for
a left knee disability at a 10 percent evaluation by a 
December 2002 rating decision, based on the report of a VA 
examination, which found that the Veteran's left knee 
disability was secondary to his right knee disability.

The surgery for which the Veteran has already received a 
temporary total rating, from April 19, 2005, to August 1, 
2005, took place on April 19, 2005.  At that time, the 
Veteran received arthroscopic surgery on his left knee.  
Records indicate that the surgery was uneventful, with no 
apparent complications.  An April 29, 2005 outpatient follow 
up noted that the Veteran's incisions appeared clean, dry and 
intact, and there were no complaints of pain and no signs of 
infection.  A June 2005 report of surgery follow up, six 
weeks after the Veteran's surgery, indicated that the Veteran 
reported still having some pain in the knee, however, it was 
improving slowly.  He reported not taking any pain medication 
since a couple of days after surgery.  His knee was still 
stiff, but he was beginning physical therapy the next day.  
Examination showed a range of motion from 5 to approximately 
100 degrees.  He was still somewhat swollen around the knee.  
No crepitus was palpable.  The examiner indicated that the 
Veteran was doing reasonably well at that point.  He was told 
to continue with range of motion and physical therapy 
exercises.  After his range of motion approached normal, 
strengthening exercises were to begin.  The examiner 
indicated that he anticipated that the Veteran would continue 
to improve.  The Veteran was scheduled for an additional 
examination in 6 weeks, however, the examiner indicated that 
if the Veteran was doing well, he did not need to keep the 
appointment.  Records dated in early July 2005 indicate that 
the Veteran reported cancelling physical therapy.  He 
indicated that he did not feel it was helping, and that his 
knee was doing really well.

The Veteran received a further orthopedic follow up in July 
2005.  At that time, the Veteran was noted to be 
approximately three months status post left knee arthroscopy 
with medial meniscectomy.  He stated that he was still having 
some pain on the medial aspect of his knee, but that this was 
much improved from his last visit 6 weeks prior.  The Veteran 
was able to ambulate without difficulty, and he was not 
taking any current medications.  He did note there was some 
minimal amount of swelling and that this did not coincide 
with any warmth or fever or chills.  Upon examination, the 
Veteran was noted to be in no apparent distress.  He had a 
left knee range of motion of 5 to 110 degrees.  His knee was 
stable to varus and valgus stress.  There was no effusion 
noted.  There was some palpable patellar crepitus on active 
and passive range of motion.  Lachman, anterior drawer, and 
posterior drawer testing was negative.  Apley grind test was 
also negative.  The examiner indicated that the Veteran was 
doing well, however, he was still having some medial joint 
line tenderness.  The Veteran felt most comfortable with 
having a scheduled return visit in approximately 3 months, to 
ensure that any further problems could be reevalatued.  He 
was instructed that if he was doing well, he could cancel his 
appointment at any time.  The examiner specifically noted 
that the Veteran could do physical activities as tolerated on 
the knee, although any excessive jumping or twisting type 
activities may cause him the most pain.

This evidence clearly shows that the Veteran was capable of 
work as early as July 22, 2005.  Although the Veteran 
continued to experience chronic symptoms such as pain on 
motion beyond August 1, 2005, the evidence reflects that the 
surgical procedure did not, past that time (1) result in 
incompletely healed surgical wounds, stumps or recent 
amputations; (2) require therapeutic immobilization of one 
major joint or more; (3) necessitate house confinement; or 
(4) necessitate immobilization by cast beyond the original 
period.  

The Veteran appears to be arguing in his hearing testimony 
that, as he was not found to have reached maximal medical 
improvement from the surgery until November 2005, that his 
convalescence rating should be extended until at least that 
date.  However, a temporary total rating based on 
convalescence is not appropriate simply on the basis that the 
underlying disability continues to be symptomatic following 
surgery.  The appropriate schedular rating is intended to 
cover this situation.  As such, the Board finds that the 
preponderance of the evidence of record is against an 
extension of the Veteran's temporary total rating to 
convalesce from surgery for his service connected left knee 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an extension of a temporary total rating due 
to surgical convalescence for a service connected left knee 
disability, subsequent to August 1, 2005, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


